DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
In line 11 of claim 1, the examiner suggests changing “transmission line,” to --transmission line.-- for grammatical reasons.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 5-10, 13-16 & 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nagel et al. (US PGPub 20150137912).

As per claim 1:
Nagel et al. discloses in Fig. 1:
An apparatus, comprising: 
an electrical connector (title) configured to electrically couple a signal transmission line (RF connector 300) to another signal transmission line (strip line 410), the electrical connector comprising: an inner electrical conductor (inner 
	

	Nagel et al. does not disclose that the enclosure electrically isolates radio frequency (RF) signals from the other signal transmission line 
At the time of filing, it would have been obvious to one of ordinary skill in the art to from the enclosure (housing) out of metal to provide the benefit of providing further conductive contact between the outer conductors and ground planes of Nagel et al. and to provide the benefit of mechanical strength for securing the electrical connector, as is well understood in the art.

	As per claim 2:
Nagel et al. discloses in Fig. 1:
the electrical connector is configured to be fixed in an opening through the enclosure (transmission line 200 is within the housing, and between the openings provided by first and second pin sections 241 and 242).

	As per claim 5:
	Nagel et al. discloses in Fig. 1:
a cross-sectional profile of the electrical connector is a rectangle or a square (para [0009]).

	As per claim 6:
	Nagel et al. discloses in Fig. 1:

	
	As per claim 7:
	Nagel et al. discloses in Fig. 1:
the faces on the opposing ends of the electrical connector comprise metal (faces comprise inner and outer conductors, each comprising metal, para [0009]).

	As per claim 8:
	Nagel et al. discloses in Fig. 1:
the electrical connector is configured to be fixed in place by a fixture fixed to an enclosure (holding pins 240 fix the inner conductor in place, para [0027]).

	As per claim 9:
	Nagel et al. discloses in Fig. 1:
the electrical connector is configured to physically pass through an opening in a radio frequency enclosure (inner and outer conductors pass between the first and second pin sections 241 & 242, and the outer conductor may be a metal tube, with the inner conductor being at the center of the outer conductor, para [0009]).

	As per claim 10:

the electrical connector is configured to be fixed in place in the opening in the radio frequency enclosure (by holding pins 240).

As per claim 13:
Nagel et al. discloses in Figs. 1&2:
An enclosure that isolates radio frequency signals (enclosing inner conductor 210 within outer conductor 220, which may be formed by the housing, para [0009]), comprising: at least one wall (wall of housing 100 adjacent to RF connector 300) with an opening provided therein (opening encloses part of connector housing 330 and transmission line 200, comprising inner and outer conductors 210 and 220) and comprising an upper edge (lower edge in Fig. 2) and a lower edge (upper edge in Fig. 2); 25Docket No. 20170508-02- PATENT -a roof (inner portion housing 100 forming the boundary of second pin section 242) connected to an upper edge of the at least one wall; a floor (inner portion of housing 100 forming the boundary of first pin section 241) connected to the lower edge of the at least one wall; and an electrical connector (transmission line 200) configured to electrically couple a signal transmission line (RF connector 300) inside the enclosure to another signal transmission line (stripline 410) outside of the enclosure, the electrical connector comprising: an inner electrical conductor (inner conductor 210); an outer electrical conductor (outer conductor 220); and a dielectric region between the inner electrical conductor and the outer electrical conductor (region comprising holding pins 240, formed of insulative materials, such as plastic, 

Alternatively,
	Nagel et al. does not disclose that the enclosure electrically isolates radio frequency (RF) signals from the other signal transmission line 
At the time of filing, it would have been obvious to one of ordinary skill in the art to from the enclosure (housing) out of metal to provide the benefit of providing further conductive contact between the outer conductors and ground planes of Nagel et al. and to provide the benefit of mechanical strength for securing the electrical connector, as is well understood in the art.


	As per claim 14:

the electrical connector is interchangeably fixed in place (housing is formed as two halves connected by screws, para [0030], with the center conductor held in place by pins with a plug and socket component, para [0009], the outer conductor maybe formed as part of the housing or a separate tube, para [0009]).

	As per claim 15:
	Nagel et al. discloses in Figs. 1 & 2:
the signal transmission line inside the enclosure comprises a multi-layer three-dimensional structure (inner and outer conductors with a potentially rectangular cross-section, para [0009]).

	As per claim 16:
	Nagel et al. discloses in Figs. 1 & 2:
a substrate above the floor (printed circuit board 400, which is above the floor when Fig. 2 is viewed such that the printed circuit board 400 is towards the top, overall all orientation being an arbitrary determination); and circuitry on the substrate (stripline 410 and ground plane 420), wherein the signal transmission line inside the enclosure comprises a transition from the circuitry to the electrical connector (printed circuit board contact 211).

	As per claim 18:

a clamp that clamps the electrical connector to the signal transmission line and the other signal transmission line housing sections (housing sections are connected by scews through clamping holes 140, para [0030], thus clamping the electrical connector into place with regard to the RF connector, as well as the stripline, where the electrical connector is further clamped to the stripline 410 by being pressed between the last holding pin and the circuit board. The holding pins may further be considered a clamping apparatus at the RF connector, as the inner conductor 210 is secured against the inner conductor 310 of the RF connector).

Claims 1-2 & 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smolley (US Patent 5007843), as cited by applicant.
As per claim 1:
Smolley discloses in Fig. 6:
An apparatus, comprising: 
an electrical connector (title) configured to electrically couple a signal transmission line (first coaxial cable 102) to another signal transmission line (second coaxial cable 104), the electrical connector comprising: an inner electrical conductor (wadded -wire connector elements 30); an outer electrical conductor (annular-shaped woven wire mesh 118); and a dielectric region (insulating board 110) between the inner electrical conductor and the outer electrical conductor, the dielectric region and the outer electrical conductor being 

Smolley does not disclose that:
the enclosure electrically isolates radio frequency (RF) signals from the other signal transmission line.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to make the connector housing, collar, and alignment ring of Smolley to be metal as a common material used in the art for coaxial connector parts that provides the benefit of mechanical strength for a threaded connector as is well understood in the art, to further provide the benefit of increasing the electrical contact between the outer conductors (as the collar slips over the respective outer conductors of the coaxial cables (col. 6 line 64- col. 7 line 8), as is well understood in the art, and to prevent RF leakage from the ends of the coaxial cables, as is well-understood in the art.
	As a consequence of the combination, the enclosure electrically isolates radio frequency (RF) signals from the other signal transmission line by providing a shielding 

	As per claim 2:
	Smolley discloses in Fig. 6:
the electrical connector is configured to be fixed in an opening through the enclosure (in the opening of collar 120, and the opening of threaded connector housing 106).

	As per claim 5:
	Smolley et al. does not disclose:
a cross-sectional profile of the electrical connector is a rectangle or a square.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the alignment ring and insulating board with wire conductors of Smolley et al. with a cross-sectional profile of a rectangle or a square as an alternative/equivalent configuration for coaxial waveguides as is well-understood in the art.

	As per claim 6:
	Smolley discloses in Fig. 6:
a cross-sectional profile of the electrical connector is an ellipse or a circle (circular insulating board 110).


	Smolley discloses in Fig. 6:
the faces on the opposing ends of the electrical connector comprise metal (wadded-wire connector element 30 and woven wire mesh 118, making electrical connections between center and outer conductors, col. 6 line 64- col. 7 line 8, with the connector elements preferable being formed from metal wire, abstract).

	As per claim 8:
Smolley discloses in Fig. 6:
the electrical connector is configured to be fixed in place by a fixture fixed to an enclosure (held in place between coaxial cables 102 & 104 by alignment ring 120 and within threaded connector housing 106).

	As per claim 9:
	Smolley discloses in Fig. 6:
the electrical connector is configured to physically pass through an opening in an enclosure (connector passes through the entire diameter of an opening of alignment ring 120, and passes through the opening of the threaded connector housing 106 in a longitudinal direction, being pressed against the coaxial cables).
	Smolley does not disclose:
		The enclosure is a radio frequency enclosure.

	As a consequence of the combination, the enclosure is a radio frequency enclosure.

	As per claim 10:
	Smolley discloses in Fig. 1:
the electrical connector is configured to be fixed in place in the opening in the enclosure (held in place between coaxial cables 102 & 104 by alignment ring 120 and within threaded connector housing 106).
	Smolley does not disclose the enclosure is a radio frequency enclosure.
	As per the combination of claim 9, the enclosure is a radio frequency enclosure.


Claims 11-12 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagel et al. (US PGPub 20150137912).
	As per claim 11:
	Nagel et al. does not disclose:

	At the time of filing, it would have been obvious to one of ordinary skill in the art to attach a coaxial cable to the coaxial connection of the RF connector (the RF connector being a coaxial connector, as shown by inner conductor 310 and outer conductor 320), as per the function of a standard transmission line connector as is well-understood in the art, and the RF connector being a standard RF connector (para [0013]), and for the stripline 410 to be replaced by a co-planar waveguide as an art-recognized alternative/equivalent substrate based transmission line used in printed circuit boards, as is well understood in the art.
	As a consequence of the combination, one of the signal transmission line and the other signal transmission line comprises a coaxial cable, and the other of the signal transmission line and the other signal transmission line comprises a co-planar waveguide.
	
	As per claim 12:
	Nagel et al. does not disclose:
the electrical connector has a cross-sectional diameter greater than 1 millimeter (mm), and the electrical connector is configured to carry signals with frequencies above 110 gigahertz (GHz).
	It is known in the art that:


    PNG
    media_image1.png
    147
    181
    media_image1.png
    Greyscale

Where D is the inner diameter of the outer conductor, d is the outer diameter of the inner conductor, and εR is the dielectric constant of the dielectric material between the inner and outer conductors (source: https://www.microwaves101.com/encyclopedias/coax-cutoff-frequency).
At the time of filing, it would have been obvious to one of ordinary skill in the art for the electrical connector to have a cross-sectional diameter greater than 1 mm, and for the electrical connector to be configured to carry signals with frequencies above 110 gigahertz as the cutoff frequency of a coaxial transmission line (such as the electrical connector) is a design parameter that establishes the range of frequencies able to be carried in a coaxial transmission line, and that with an air dielectric (εR = 1), an inner diameter of the outer conductor of 1 mm and an outer diameter of the inner conductor of 0.5 mm has a cut off frequency of ~127 GHz, providing the benefit of a carrying frequency signals in the millimeter wavelength range, as is well-understood in the art, the frequencies carried by the transmission line are a design specification for coaxial transmission lines, and the dimensions of the conductors are selected from an art-
As a consequence of the combination, the outer diameter of a cross-section of the electrical connector must be greater than 1mm, as the outer conductor cannot have a 0 thickness as a physical feature of the apparatus.

	As per claim 17:
Nagel et al. does not disclose:
the circuitry comprises a co-planar waveguide.
At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the stripline 410 with a co-planar waveguide as an art-recognized alternative/equivalent substrate based transmission line used in printed circuit boards, as is well understood in the art.
	As a consequence of the combination, the circuitry comprises a co-planar waveguide.

Allowable Subject Matter
Claim 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The specification cites the disclosures of US patent applications 14/823,997 and 15,008,368, incorporated in their entireties, in referencing an “electrically thin .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Samuel S Outten/Examiner, Art Unit 2843